Citation Nr: 1205458	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of an in-service chemical exposure, to include a respiratory disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In December 2008, the Board remanded the issue on appeal, instructing that the Veteran should be afforded a VA Travel Board hearing in connection with his appeal.  

A hearing was held on August 12, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran's case was returned to the Board.  

In November 2009, the Board remanded the Veteran's case as second time, instructing that the VA Appeals Management Center (AMC) obtain outstanding VA outpatient treatment records, service treatment records and records associated with the Veteran's disability award from the Social Security Administration (SSA).  In March 2010, the AMC requested the Veteran's treatment records from SSA, updated VA outpatient treatment records and service treatment records from Womack Army Hospital from 1962 from the National Personnel Records Center (NPRC).  The Veteran's SSA records and VA outpatient treatment records were obtained and associated with the VA claims file.  In March 2010, the NPRC responded that there were no records concerning treatment of the Veteran at Womack Army Hospital in 1962.  In February 2011, the AMC made a Formal Finding of the Unavailability of these records.  See a February 2011 Formal Finding of Unavailability of records from the AMC.  The Veteran's case was returned to the Board.  

In August 2011, the Board denied two other issues and remanded the issue currently on appeal, instructing that the Veteran should be afforded a VA examination in connection with his claim.  Such an examination took place in September 2011, and the VA examination report has been associated with the Veteran's VA claims file.  The Veteran's claim was returned to the Board.  

In light of above, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

It appears that the Veteran has appealed the portion of the August 2011 Board decision which denied his claims to establish service connection for a low back disorder and a left wrist disorder to the United States Court of Appeal of Veterans' Claims (the Court).  Those issues have not been returned to the Board, and thus, the Board will proceed with adjudication of the Veteran's claim of entitlement to service connection for residuals of chemical exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The evidence reflects that the Veteran's pulmonary emphysema is not causally or etiologically related to active duty.  



CONCLUSION OF LAW

Service connection for residuals of an in-service chemical exposure, to include a respiratory disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2005 with regard to the Veteran's claim for service connection.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in October 2005.  Further, a March 2006 letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates as per the Court's holding in Dingess.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the service connection claim.  As detailed in the Introduction, all available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by the RO, AMC and the Board in connection with the Veteran's claim.  

A VA examination with respect to the Veteran's claim was afforded in September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examination obtained in this case is adequate.  The September 2011 VA examiner reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination, to include Pulmonary Function Testing (PFT's) completed in August 2011.  Accordingly, the Board concludes that the September 2011 VA examination is adequate for the purposes of this decision, and thus, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOC's), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Neither the Veteran nor his representative has alleged or demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Initially, the Board notes that the Veteran's April 1961 entrance examination report reflects that he experienced "ear, nose and throat trouble" prior to service.  A March 2005 service treatment record clarifies that the Veteran had bronchopneumonia between the ages of 9 and 10.  Evaluation of the Veteran's chest and throat did not reflect any abnormalities or chronic manifestations with regard to this childhood illness at his enlistment to service.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Therefore, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Veteran asserts that he suffers from residuals of an in-service chemical exposure, to include a respiratory disorder.  See the Veteran's statement dated in July 2005, the October 2006 Decision review Officer (DRO) hearing transcript at pages 4 - 5, the August 2009 Travel Board hearing transcript at pages 12 - 14 and the September 2011 VA examination report.  

With regard to element (1), evidence of a current disability, PFT's completed in connection with the September 2011 VA examination reflect a diagnosis of pulmonary emphysema.  See August 2011 PFT results and the September 2011 VA examination report.  As such, element (1) is demonstrated.  

Concerning element (2), evidence of an in-service disease or injury, the Veteran's service treatment records reflect that he ingested a chemical solvent variously described as "carbon disulfide", "carbon tetrachloride" and "30 DTP 680 - Type 1" on March 5, 1965.  The Veteran was hospitalized for 13 days for observation.  Upon discharge from the hospital, it was noted that the Veteran reported smoking two packs of cigarettes per day.  Also, x-rays of the Veteran's chest were normal and the he did not complain of dyspnea or chest pain, but the he developed epigastric burning, asthmatic wheezing and acute bronchitis during his recovery from the chemical exposure.  Service treatment records reflect that the Veteran complained of and was treated for a sore throat and a productive cough on several occasions prior to and after his ingestion of solvents in March 1965.  The Veteran's July 1965 separation examination report reflects that the Veteran denied experiencing asthma, shortness of breath, chest pains or chronic cough during his service.  In light of the evidence that the Veteran ingested solvents on March 5, 1965, element (2 ) has been demonstrated.  

Concerning element (3), evidence of a nexus between the in-service disease or injury and the current disorder, the only evidence addressing this issue are from the September 2011 VA examiner and the Veteran.  

After reviewing the Veteran's VA claims file, to include the August 2011 PFT results, and interviewing and physically examining the Veteran, the September 2011 VA examiner opined that his pulmonary emphysema was less likely as not related to his in-service ingestion of carbon tetrachloride.  The VA examiner reasoned that exposure to carbon tetrachloride is not associated with respiratory toxicity, either acutely or as a delayed effect.  To the extent that the Veteran may have "aspirated" a small amount of this chemical, the VA examiner opined that the Veteran experienced an acute airway reactivity which resolved shortly after the exposure.  The VA examiner further opined that the Veteran's pulmonary emphysema did not have its onset during his service and was more likely than not related to his extensive history of cigarette smoking.  Specifically, the VA examiner noted that the Veteran's reported slow progression of his respiratory disorder is indicative of the pathologic progression on pulmonary emphysema due to exposure to high amounts of cigarette smoke.  The Veteran reported that he started smoking cigarettes during his military service, and this habit has continued until the present (more than 45 years) at a frequency of 1 - 2 packs per day.  See the September 2011 VA examination report.  

To the extent that the VA examiner opined that the Veteran's pulmonary emphysema is causally related to his history of cigarette smoking, VA does not currently permit compensation to be paid for disease or disability due to in-service tobacco use.  For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2011).  The provisions of § 3.300(a), however, do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than the veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1) (2011).  

The Veteran contends that his current respiratory symptomatology is "delayed reaction" to his in-service chemical exposure.  See the September 2011 VA examination report.  Initially, the Board observes that the September 2011 VA examiner specifically opined that exposure to carbon tetrachloride is not associated with delayed respiratory toxicity.  See the September 2011 VA examination report.  Moreover, the Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the Veteran's respiratory disorder is not a condition that can be causally related to a chemical exposure without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his respiratory disorder do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Moreover, the Veteran's contention that his current respiratory disorder is a "delayed reaction" to his in-service chemical exposure was addressed

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, there is no evidence of any continuity of symptomatology and the Veteran has not alleged that he suffered from a respiratory disorder since service.  To the contrary, the Veteran reported to the September 2011 VA examiner that his current respiratory disorder is a delayed reaction to his in-service chemical exposure, and that he didn't experience any respiratory symptoms until 4 - 5 years after his separation from service.  See the September 2011 VA examination report.  This gap in time also weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, service connection due to continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

In light of the above, the Board finds that the evidence is against the Veteran's claim for service connection for a residuals of an in-service chemical exposure, to include a respiratory disorder.  Because the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for residuals of an in-service chemical exposure, to include a respiratory disorder, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Entitlement to service connection for residuals of an in-service chemical exposure, to include a respiratory disorder, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


